DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy collection portion having a substantially same shape as the triangular prism in a cross-sectional view recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41 from paragraphs [0083] “Fig. 8 is a cross-sectional view illustrating the solar energy utilization window according to the second embodiment. As illustrated in Fig. 8, in a solar energy utilization window 2 according to the second embodiment, the energy collection portion 40 has the same configuration as the second prism 50 according to the first embodiment. That is, the energy collection portion 40 is substantially transparent (transparent except for a selective absorption unit 41 described later), has the same shape as the first prism 30 in a cross-sectional view, and is disposed in a direction that is point-symmetrical to the first prism 30. However, the portion corresponding to the fifth side 50b of the energy collection portion 40 is the selective absorption unit 41 having a high absorptance in the solar wavelength region (0.3 to 2.5 pm) and low emissivity in the infrared wavelength region (3.0 to 20 pm). A solar cell may be provided instead of the selective absorption unit 41” and [0089] “[f]urthermore, according to the second embodiment, since the energy collection portion 40 has the same shape as the first prism 30 in a cross-sectional view and is disposed in a direction that is point-symmetrical to the first prism 30, and a part (the selective absorption unit 41) is non-transparent and the rest is transparent.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "two plate members that include a plate member" in line 2.  It is unclear how the recitation further limits the limitation of “two plate members” by defining it to include a plate member. Clarification is required. 
Claim 1 further recites the limitation “parallel to the plate member on an incident side of sunlight than the plate member” in lines 3-4. It is unclear what is meant by the limitation as it is stating the transparent plate member is parallel to the plate member on an incident side of sunlight without establishing if it is the incident side of sunlight for the transparent plate member or another element, and then it further states “than the plate member” without additional information. As best understood, it is describing the transparent plate member is parallel to the plate member closer to the incident sunlight than the plate member, which is not 
	Claim 1 recites the limitation “a transparent triangular prism…composed of…second and third sides having an angle with respect to the first side” in the second clause. However, as seen in the figures and best understood with basic geometry, the second and third sides would not have a single angle with respect to the first side but two angles as they are two different sides intersecting one side. The two sides (second and third) would form an angle themselves. It appears the limitation is directed to the angle that is formed by the second and third sides and not the angles formed between the second and third sides with the first side as read and best understood by the limitation based on the disclosure in the specification. For the purpose of examination, the limitation has been interpreted to be directed to the angle that is formed by the second and third sides. Clarification is required. Similar deficiency can be found in claim 5.
	Claim 1 recites the limitation “a lower side” in the third clause. However, no additional details nor guidance was provided to indicate how one is to interpret which side would be a “lower side” and how to determine if an element is a lower side with respect to an unknown element. For the purpose of examination, the limitation has been interpreted to be directed to the device when viewed during operation. Clarification is required. Similar deficiency can be found in claim 5 with respect to “an upper side”.
	Claim 1 recites the limitation “a triangle” in the fourth clause. It is unclear if the same or different triangle as previously mentioned related to a transparent triangular prism is being 
	Claim 1 recites the limitation “a refractive index …are set” in the fourth clause. It is unclear how a refractive index of a prism is set as recited by the limitation. One of ordinary skill in the art would appreciate the refractive index of a material is a material property and cannot be “set” unless modifications are being made, which is not explained in the claim. Clarification is required.
Claim 2 recites the limitation "a transparent prism wall forming an outer wall of the triangular prism" in lines 2-3.  However, claim 1 from which claim 2 depends upon already recites a first, second, and third sides for the triangular prism, such that it is unclear if the “transparent prism wall” or the “outer wall” encompass any of the three sides that was previously mentioned as it is triangular and all three sides have already been defined. For the purpose of examination, the transparent prism wall/outer wall have been interpreted to be the same as the first side of the triangular prism as set forth in claim 1. Clarification is required.
Claim 3 recites the limitation "a lower limit elevation angle of sunlight…is a minimum value…so that the lower limit elevation angle is + 10o or less than the minimum value". It is unclear how to interpret the claim limitation. Looking at the instant specification, it is described in paragraph [0030] that “the lower limit elevation angle refers to the lower limit of the elevation angle at which the first to third optical paths are realized” and in paragraph [0040] that “a minimum lower elevation angle is provided” and when the prism has a refractive index of approximately 1.41 and the first base angle is 90 o, the lower limit elevation angle becomes the minimum value (30 o), but nowhere does the specification establish what is the minimum 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baruchi et al. (US 2012/0222722) and evidenced by Minamino (JP 06-275859; see English machine translation).
Regarding claim 1, Baruchi discloses a solar energy utilization device (10) comprising: 

a transparent triangular prism (20; [0065]) that is disposed between the two plate members and is composed of a first side along the transparent plate member in a cross-sectional view (see Figure 1A), and second and third sides having an angle with respect to the first side (see concentrator 20 in Figure 1A); and 
an energy collection portion (prism 22 with PV cell 24) that is installed adjacent the second side (plane 28), the second side being a lower side of the second and third sides (see Figure 1A), and collects solar energy (inherent to PV cell [0064]), 
wherein in the triangular prism, a refractive index and each internal angle of a triangle are set ([0065]) so that there are three types of optical paths of sunlight that has passed through the transparent plate member and entered into the triangular prism from the first side, the three types of optical paths including an optical path along which the sunlight that directly reaches the second side and goes out of the triangular prism from the second side (for example, an angle that is within the acceptance angle that impinges on concentrator 20 without reaching surface 30), an optical path along which the sunlight that is fully reflected at the third side, reaches the second side, and goes out of the triangular prism from the second side (path 32 when light impinges on the window within the acceptance angle; [0066]), and an optical path along which the sunlight is fully reflected at the third side and the first side in order, and then reaches the second side and goes out of the triangular prism from the second side (it is disclosed the concentrator is configured to concentrate solar radiation toward the PV cell using 

While Baruchi does not expressly disclose the energy collection portion is installed with a predetermined gap interposed between the energy collection portion and the second side, the reference discloses the prism and energy collection portion are separately formed and brought into surface contact with each other ([0065]).
	It is evidenced by Minamino that when a triangular prism (1) and a solar cell (3) are separately formed and brought into surface contact with each other, a predetermined gap of air will be formed between them ([0018]).
	Therefore, the energy collection portion is installed with a predetermined gap interposed between the energy collection portion and the second side, as set forth above.
Regarding claim 4, Baruchi discloses all the claim limitations as set forth above, and further discloses the energy collection portion has a substantially same shape as the triangular prism in a cross-sectional view (see Figure 1A), and is disposed in a direction that is point-symmetrical to the triangular prism (see Figure 1A), and a part of the energy collection portion is non-transparent and the rest is transparent (it is disclosed a heat dissipation arrangement (36) made of solid aluminum ([0070] and [0071]) can be arranged next to the PV cell 24 as part of the energy collection portion, such that the heat dissipation arrangement is non-transparent).

claim 1, Baruchi discloses a solar energy utilization device (10) comprising: 
two plate members (12 and 14) that include a plate member (14) and a transparent plate member (12) disposed substantially parallel to the plate member on an incident side of sunlight than the plate member (see Figure 1A); 
a transparent triangular prism (20; [0065]) that is disposed between the two plate members and is composed of a first side along the transparent plate member in a cross-sectional view (see Figure 1A), and second and third sides having an angle with respect to the first side (see concentrator 20 in Figure 1A); and 
an energy collection portion (PV cell 24) that is installed adjacent the second side (plane 28), the second side being a lower side of the second and third sides (see Figure 1A), and collects solar energy (inherent to PV cell [0064]), 
wherein in the triangular prism, a refractive index and each internal angle of a triangle are set ([0065]) so that there are three types of optical paths of sunlight that has passed through the transparent plate member and entered into the triangular prism from the first side, the three types of optical paths including an optical path along which the sunlight that directly reaches the second side and goes out of the triangular prism from the second side (for example, an angle that is within the acceptance angle that impinges on concentrator 20 without reaching surface 30), an optical path along which the sunlight that is fully reflected at the third side, reaches the second side, and goes out of the triangular prism from the second side (path 32 when light impinges on the window within the acceptance angle; [0066]), and an optical path along which the sunlight is fully reflected at the third side and the first side in order, and then reaches the second side and goes out of the triangular prism from the second side (it is 
While Baruchi does not expressly disclose the energy collection portion is installed with a predetermined gap interposed between the energy collection portion and the second side, the reference discloses the prism and energy collection portion are separately formed and brought into surface contact with each other ([0065]).
	It is evidenced by Minamino that when a triangular prism (1) and a solar cell (3) are separately formed and brought into surface contact with each other, a predetermined gap of air will be formed between them ([0018]).
	Therefore, the energy collection portion is installed with a predetermined gap interposed between the energy collection portion and the second side, as set forth above.
Regarding claim 5, Baruchi discloses all the claim limitations as set forth above, and further discloses a transparent second triangular prism (22) that is the same shape as the triangular prism in cross-sectional view (see Figure 1A), is composed of a fourth side along the two plate members and fifth and sixth sides having an angle with respect to the fourth side (see prism 22 in Figure 1A), and is disposed in a direction that is point-symmetrical to the triangular prism, wherein the two plate members are both transparent plate members (it is disclosed the window 10 is a transparent window; [0066]), and the energy collection portion is provided between the second side of the triangular prism, and the fifth side, which is an upper side of .
Claims 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baruchi et al. (US 2011/0265855) and evidenced by Minamino (JP 06-275859; see English machine translation).
Regarding claim 1, Baruchi discloses a solar energy utilization device (10’ in Figure 10) comprising: 
two plate members (see the plate members that form the two sides of the window in Figure 10) that include a plate member and a transparent plate member disposed substantially parallel to the plate member on an incident side of sunlight than the plate member (see Figure 10, where one of the plate members has to be transparent to let light through); 
a transparent triangular prism (12) that is disposed between the two plate members and is composed of a first side along the transparent plate member in a cross-sectional view (see Figure 1, where light is incident on surface 18), and second and third sides having an angle with respect to the first side (see concentrator 12 in Figure 1); and 
an energy collection portion (14) that is installed adjacent the second side (plane 22), the second side being a lower side of the second and third sides (see Figures 1 and 10), and collects solar energy (inherent to PV cell), 
wherein in the triangular prism, a refractive index and each internal angle of a triangle are set ([0040]-[0042]) so that there are three types of optical paths of sunlight that has passed through the transparent plate member and entered into the triangular prism from the first side, the three types of optical paths including an optical path along which the sunlight that directly 
While Baruchi does not expressly disclose the energy collection portion is installed with a predetermined gap interposed between the energy collection portion and the second side, the reference discloses the prism and energy collection portion are separately formed and brought into surface contact with each other ([0065]).
	It is evidenced by Minamino that when a triangular prism (1) and a solar cell (3) are separately formed and brought into surface contact with each other, a predetermined gap of air will be formed between them ([0018]).
	Therefore, the energy collection portion is installed with a predetermined gap interposed between the energy collection portion and the second side, as set forth above.
Regarding claim 3, Baruchi discloses all the claim limitations as set forth above, and further discloses in the triangular prism, a lower limit elevation angle of sunlight (acceptance angle) when the three types of optical paths are realized for the sunlight entering from the first o (see angle formed by 22 and 20 in Figure 1) and the refractive index and the angle formed by the second side and the third side are set so that the lower limit elevation angle is +10 o or less than the minimum value (the lower limit elevation angle is the minimum value).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baruchi et al. (US 2012/0222722) and evidenced by Minamino (JP 06-275859; see English machine translation), as applied to claim 1 above, and further in view of Malecek (US 4,344,417).
Regarding claim 2, Baruchi discloses all the claim limitations as set forth above, but the reference does not expressly disclose the triangular prism includes a transparent prism wall forming an outer wall of the triangular prism, and a transparent inner member enclosed inside the prism wall.
Malecek discloses a solar energy collector (128) having a wedge-shape that can be a solid glass or plastic (C5/L31-43; see Figure 3) or hollow structure having liquid or gas therein (abstract and C6/L12-33; see Figure 5), where the impinged light is directed toward a target. It is noted that the triangular prism of Malecek further discloses a transparent prism wall (130) forming an outer wall of the triangular prism (see Figure 5) and a transparent inner member (liquid or glass medium within interior space 134) enclosed inside the prism wall (see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the solid triangular prism of Baruchi with a triangular prism that is hollow and filled with liquid or gas, such that the triangular prism includes a transparent prism wall forming an outer wall of the triangular prism and a transparent inner member enclosed inside the prism wall, as taught by Malecek above, when .
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721